Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION   
Response to Amendment
2.	Applicant’s amendments filed 9/22/2022 to claims are accepted and entered. In this amendment, claims 1-6 and 9-13 have been amended; claims 14-20 have been canceled. In response, the 101 and 112 rejections have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 9/22/2022 regarding the prior art rejection has been fully considered but they are moot in view of new ground of rejection by the amendments.  
                                          Claim objection
4.	Claims 1 and 9 are objected to for the following reasons:
 Missing the “and/or” before the last wherein clause.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5. 	Claims 1 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a. The recitation in claims 1 and 19-20 “wherein the predicted sponge core data comprises an oil saturation value that describes an amount of oil found in a core sample acquired during a coring operation in the geological region of interest” is not found in the specification. The spec. at [0016] discloses “oil saturation data derived from sponge core samples and dielectric log data”. Further, in the spec at [0053] discloses “predicted sponge core data is generated using a model.  After training, the model may be used to predict oil saturation or sponge core data of a geological regions of interest using dielectric log data. 
b. Further, “determining, by the computer processor and using the predicted sponge core data, an amount of hydrocarbons in the geological region of interest” is not found in the specification. As stated above a, “the predicted sponge core data” is generated form NN model and the model used to predict oil saturation.
There is nowhere in the specification discloses such limitations in above a. and b.
Thus, the written description requirement of 112(a) was not satisfied.  

6. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claims 1 and 9, “generating, by a computer processor, predicted sponge core data of the geological region of interest using a neural network (NN) model and the dielectric log data” is indefinite. It is unclear the above limitation because claim 4 recites the NN model generates the predicted sponge core data, see also spec [0004] last 2 lines. In addition, in the spec [0004] discloses “training data including the acquired sponge core data and the dielectric log data”. Please clarify it. 
Dependent claims 2-8 and 10-13 are also rejected for the same reason as respective parent claim.
Appropriate correction is required.
8.	Examiner note: Due to 112(a) and 112(b) rejections, the claims have been treated on their merit as the best understood by the Examiner.  
AIA  Statement - 35 USC § 102 & 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.     
    Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-2, 4, and 8-10 are rejected under 35 U.S.C. 103 as being obvious over
US 2020/0132875 of Zhang et al, hereinafter Zhang (of record) in view of Reid, Jr. et al
hereinafter Reid (US patent 8,820,436).
As per Claims 1 and 9, Zhang teaches a method and a system (a logging system coupled to a plurality of logging tools, [0020], a reservoir simulator comprising a computer processor, [0006], wherein the reservoir simulator is coupled to the logging system, Fig 2, dielectric response simulator 218), comprising: 
obtaining dielectric log data regarding a geological region of interest ( abstract lines 1-3, [0006], [0020], [0044] );  
generating, by a computer processor, predicted sponge core data of the geological region of interest using a neural network model and the dielectric log data (core samples considered “sponge core data”, [0022]-[0023], [0033] );
wherein the predicted sponge core data comprises an oil saturation value that describes an amount of oil found in a core sample acquired during a coring operation in the geological region of interest (e.g. “oil wet”, [0034], [0042], [0044], [0047]. See also [0053]-[0057] ), wherein the neural network model is trained using a plurality of dielectric logs and acquired sponge core data, see [0022]-[0023], [0033], [0044] from a plurality of well sources, see [0067]-[0068]; and 
determining, by the computer processor and using the predicted sponge core data, an amount of hydrocarbons in the geological region of interest, see [0022], [0033]-[0035].  
Zhang teaches wirelines [0023] but does not explicitly teach the acquired sponge core data is acquired using at least one sponge coring tool. Reid teaches the acquired sponge core data is acquired using at least one sponge coring tool (see col 2 lines 30-34). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Zhang to implement a sponge coring tool as taught by Reid that would facilitate to obtaining core samples of the formation rock (Reid, col 2 lines 30-38).
 As per Claims 2 and 10, Zhang in view of Reid teaches the method and system of claims 1 and 9, Zhang further teaches comprising: obtaining porosity data from the plurality of well sources (Figs 3A-3B, porosity 306A, 306B ), a rock type from the plurality of well sources, [0029], and a reservoir zone type from the plurality of well sources ( near-borehole zone, deep zones, [0020], e.g. Fig 1, zone 122 and zone 124 ), wherein the neural network model is trained using the porosity data, a plurality of rock types, and a plurality of reservoir zone types, see [0035]-[0036], [0057], [0066]-[0067].  
As per Claim 4, Zhang in view of Reid teaches the method of claim 1, Zhang further teaches the neural network model generates the predicted sponge core data based on the plurality of dielectric logs that are acquired from a formation having approximately a same porosity, approximately a same rock type, and approximately the same reservoir zone as the geological region of interest, see [0022], [0033], [0035].
As per Claim 8, Zhang in view of Reid teaches the method of claim 1, Zhang further teaches the computer processor is disposed in a reservoir simulator coupled to a control system and a drilling system in a well environment (Fig 2, simulator 218, see [0030], [0023].   
12.	Claims 3, 5, and 11-12 are rejected under 35 U.S.C. 103 as being obvious over 
Zhang in view of Reid and US patent 5,828,981 of Callender et al, hereinafter Callender (of record). 
As per Claims 3 and 11, Zhang in view of Reid teaches the method and system of claims 1 and 9, but does not teach the neural network model is trained using a backpropagation algorithm, wherein the neural network model comprises at least one hidden layer, and wherein the neural network comprises a plurality of neurons. Callender teaches the neural network model is trained using a backpropagation algorithm (col 5 lines 33-38, Table IV, item 9), wherein the neural network comprises at least one hidden layer (hidden layer in Fig 1), and wherein the neural network comprises a plurality of neurons (col 4 lines 12-16).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Zhang and Reid to implement a back propagation algorithm as taught by Callender that would facilitate for reducing output error is shared among others in the network (Callender, col 5 lines 39-42, col 6 lines 20-26).
 As per Claims 5 and 12, Zhang in view of Reid teaches the method and system of claims 1 and 9, Zhang further teaches comprising: obtaining a plurality of well logs regarding the geological region of interest ( include other wellbore systems, pars 0020-0023); but does not teach determining, based on the sponge core data from the neural network model and the plurality of well logs, a reservoir sweep efficiency for the geological region of interest, wherein the reservoir sweep efficiency describes an amount of injection fluid within an enhanced oil recovery process that affects a reservoir comprising the geological region of interest.  Callender teaches determining, based on the sponge core data from the neural network model and the plurality of well logs, a reservoir sweep efficiency for the geological region of interest, wherein the reservoir sweep efficiency describes an amount of injection fluid within an enhanced oil recovery process that affects a reservoir comprising the geological region of interest (col 1 lines 20-30). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Zhang, Reid and Callender to determine a reservoir sweep efficiency for the geological region of interest as taught by Callender that would facilitate injecting oil into core samples to displace the wetting phase as the pressure required for displacement is increased (Callender, col 1 lines 20-30).
13.	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Zhang in view of Reid and US 2016/0245065 of Gray et al, hereinafter Gray (of record).
As per Claim 6, Zhang in view of Reid teaches the method of claim 1, but does not teach further comprising: determining, using the sponge core data, an oil saturation profile of the geological region of interest, wherein the oil saturation profile describes vertical and areal extent of oil within the geological region of interest.  Gray teaches determining, using the sponge core data, an oil saturation profile of the geological region of interest, wherein the oil saturation profile describes vertical and areal extent of oil within the geological region of interest, [0048], [0051], [0064]. It is noted oil saturation is the fraction of the porosity of a zone occupied by oil, see PetroWik.  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Zhang and Reid having oil saturation as taught by Gray that would facilitate predicting production rate log (Gray, [0048], [0064]).
14.	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being obvious over Zhang and Reid in view of US 2011/0251795 of Difoggio (of record).
 As per Claims 7 and 13, Zhang in view of Reid teaches the method and system of claims 1 and 9, Zhang further teaches the dielectric log data is acquired using a dielectric logging tool, [0020], [0027], wherein the dielectric logging tool comprises an antenna [0070]. Zhang does not teach that detects relative dielectric constants between different fluids at a fluid interface. Difoggio teaches detects relative dielectric constants between different fluids at a fluid interface, see [0026], [0034], [0041].  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teachings of Zhang and Reid to detecting dielectric constants of different fluids as taught by Difoggio that would detect changes in the chemical identity of location of a boundary between formation layers can be identified (Difoggio, [0026]).
Conclusion
15.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2857    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863